Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2488
                       Lower Tribunal No. 18-25251
                          ________________


                              City of Miami,
                                  Appellant,

                                     vs.

                         Shawn M. Fernandez,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Pedro P. Echarte, Jr., Judge.

      Victoria Méndez, City Attorney, and Eric J. Eves, Assistant City
Attorney, for appellant.

     The Hernandez Legal Group, and Rafael Viego, III; Ralph O.
Anderson, P.A., and Ralph O. Anderson (Fort Lauderdale), for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.